Citation Nr: 1336389	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut. The Veteran was afforded a January 2012 Board videoconference hearing. The hearing transcript is associated with the record. 

The Board remanded the appeal to the Appeals Management Center (AMC) in May 2012 for additional development. 

After the recertification of the appeal to the Board, the Board issued a letter to the Veteran in February 2013, explaining that the Veterans Law Judge who conducted the January 2012 Board videoconference hearing was no longer employed with the Board and offering the Veteran an opportunity to testify at an additional Board hearing before a different Veterans Law Judge, in accordance with 38 C.F.R. 
§ 20.717 (2012). In the same month, the Veteran notified the Board that he wished to testify at an additional Board videoconference hearing. In March 2013, the Board remanded the Veteran's claim for the scheduling of an additional Board videoconference hearing.

The Veteran was afforded a June 2013 Board videoconference hearing before the undersigned Acting Veterans Law Judge. The hearing transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Prior to adjudication of the claim on appeal, additional development is necessary. 

VA provided the Veteran with a VA psychiatric examination to determine the severity of his PTSD in June 2012. At the June 2013 Videoconference hearing, the Veteran testified that he had experiencing worsening of his PTSD symptomatology since the June 2012 examination. Therefore, an additional VA psychiatric examination is necessary to determine the current severity of the Veteran's PTSD symptomatology. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA, Vet Center, and private treatment for the claimed disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records. 

2. Once this is done, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD. The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.

All findings should be described in detail and all necessary diagnostic testing performed.

3. When the development requested has been completed, this case should again be reviewed on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


